Case 1:19-cv-10219-PBS Document 71 Filed 07/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LEONITUS JABIR BEY,

Civil Action
No. 19-10219-PBS

Plaintiff,
Vv.
DAVID ALLEN PENDER,

Defendant.

ee ee ee es

 

VERDICT FORM

 

Saris; Dsds
A. Federal Civil Rights Act
1. Has the plaintiff, Leonitus Jabir Bey, proven by a

preponderance of the evidence that defendant, David
Allen Pender, used excessive force against him on
January 22, 2019?

Yes No 4

[If you answer “no” to Q.1, go to the end of the verdict slip
and sign it. If you answer “yes” to Q.1, continue to Q.2.]

Zs Did any such excessive force cause Bey any damages?
Yes No

[If you answer “no” to Q.2, go to the end of the verdict slip
and sign it. If you answer “yes” to Q.2, continue to Q.3.]
Case 1:19-cv-10219-PBS Document 71 Filed 07/29/21 Page 2 of 2

B. Damages

3. What amount of compensatory damages or nominal damages
is the plaintiff entitled to receive?

S$ [numbers]

 

[written out]

 

 

I certify that the answers to each of the questions is
unanimous.

Dated: 1/3 4 val Ziittiee M7. de hfe .

Foreperson
